DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-13, 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 17 of U.S. Patent No. 10178889. Although the claims at issue are not identical, they are not patentably distinct from each other because pending claims as similar as the claims and the structure of U.S. Patent No. 10178889.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 recites the limitation "the first cushioning element" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  whether it is referring to said cushioning element in claim 11?
Claim 19 recites the term “wherein the cushioning element entirely overlaps the protective element" is a relative term which renders the claim indefinite.  The term "entirely" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of examination and as best understood the limitation is interpreted to mean that “wherein the cushioning element overlaps the protective element”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-8, 10-14 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Luhtala (5729830).

Regarding claim 1, Luhtala disclose a head protection device (fig.12 shown elements 50 are configured to form a head protection device), comprising: a flexible shell (layers 53, 54, fig.14), comprising at least an interior layer (53) and an exterior layer (54), wherein the flexible shell has an exposed exterior region aligned with a corresponding exposed interior region (fig.12 shown a space between two panels 50); a protective element (outer element, fig.14A below) coupled to an exterior portion of the shell forming a protective region; and an intermediate element (inner element, fig.14A) positioned between the interior layer and the exterior layer; 
wherein the protective element provides regionalized protection in the protective region while leaving the exposed exterior region and the exposed interior region unprotected (col.7, lines 40-46 and fig.12 shown a space between two panels 50).


Regarding claims 3, Luhtala discloses the head protection device of claim 2, wherein the protective element and the cushioning element are not coupled to one another (fig.14A below).
Regarding claims 4-8, Luhtaha discloses the head protection device of claim 1, wherein either or both of the protective element and the cushioning element is removably coupled to the shell (fig.1); wherein the protective element includes at least one seam (57, fig.14) along which the protective element can bend; wherein the protective element includes a recessed portion (fig.14 shown a recess/space at element 57 between elements 50 and 49); wherein the protective element and the cushioning element are detachably coupled to one another through an opening in the shell (fig.5, 13).
wherein the intermediate element comprises a cushioning element (layers 20-24 are by material, see col.4, lines 45-50).
Regarding claim 10, Luhtala disclose the head protection device of claim 2, wherein the shell includes an alignment guide (fig.12 and 14A shown the strap and buckle are configured to align the outer element, inner element and additional element) to facilitate alignment of the protective element and the cushioning element.


    PNG
    media_image1.png
    384
    538
    media_image1.png
    Greyscale


Regarding claim 11, Luhtala discloses a head protection system (fig.12 shown elements 50 are configured to form a head protection device), comprising: a flexible shell (layers 53, 54, fig.14), comprising at least an interior layer (53) and an exterior layer (54), wherein the flexible shell has an exposed exterior region and a corresponding exposed interior region that are not covered by an element of the head protection system (fig.12 shown a space between elements 50 do not cover by elements 50); a first protective element (outer element of element 50 disposed on the left side of fig.12 and 14A) coupled to a first exterior portion of the flexible shell forming a first protective region;
a second protective element (outer element of element 50 disposed on the right side of fig.12 and 14A) coupled to a second exterior portion of the flexible shell, separate from the first exterior portion, forming a second protective region; and a cushioning element (an additional element of element 50 disposed on the right side of fig.12 and 14A) 
Regarding claims 12-14, Luhtala discloses the head protection system of claim 11, further comprising an intermediate element (an inner element of element 50 disposed on the right/left side of fig.12 and 14A) positioned between the interior layer and the exterior layer; wherein the intermediate element comprises a cushioning element (col.4, lines 45-50); further comprising a securing post that detachably couples the first protective element with the first cushioning element.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

9, 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Luhtala (5729830) in view of Crye et al. (2008/0198579—hereinafter, Crye).
Regarding claim 9, Luhtala does not disclose a light source and a power source are integrated into the protective element.  However, Crye teaches a light source device connects to a headwear(fig.).  Flashlight 21 having a housing 40 is made of plastic, has a power supply (battery) and a light source 42 (LED). The glass of the LED reflects the light wave and acts as a reflector. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a power source (battery), light source (LED) and/or a reflector (LED) for the headwear of Luhtala by the teaching of flashlight 21 having a housing 40 is made plastic, a power supply (battery) and a light source 42 (LED) as taught by Crye in order to provide visible light while walking in the dark and reflection of light.
Regarding claim 15, Luhtala does not disclose wherein the first protective element comprises an integrated reflector.  However, Crye teaches a light source device connects to a headwear(fig.).  Flashlight 21 having a housing 40 is made of plastic, has a power supply (battery) and a light source 42 (LED). The glass of the LED reflects the light wave and acts as a reflector. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention  to provide a power source (battery), light source (LED) and/or a reflector (LED) for the headwear of Luhtala by the teaching of flashlight 21 having a housing 40 is made of plastic, a power supply (battery) and a light source 42 (LED) as taught by Crye in order to provide visible light while walking in the dark and reflection of light.

s 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Luhtala (5729830). 
Regarding claim 16, Luhtala does not disclose the head protection system of claim 11, wherein the first protective element and the second protective element are comprised of different materials.  However, col.4 lines 53-57, as stated that layers 20-24 can be made by the same material and or different materials.  Therefore, it would have been obvious matter of design choice to one of ordinary skill in the art before the effective filling date of the claimed invention provide the first protective element and the second protective element are made by different materials, such modification would be considered a mere choice of a preferred material on the basis of its suitability for the intended use.  (see col.4, lines 53-55).

Regarding claim 17, Luhtala discloses a protective cap (fig.12), comprising: a flexible shell (inner and outer layers, fig.14B below) having at least an interior layer and an exterior layer (fig.14B), wherein the flexible shell has an exterior surface and an interior surface (fig.14);
a protective element (an outer element, fig.14B and col.5, lines 1-2) and (layer 25 is a damping is made of closed cell material, col.5, lines 4-12) coupled to and covering a portion of the exterior surface to form a protective region (fig.12); and a cushioning clement (cushioning layer, fig.14B), separate from the protective clement (col.4, lines 45-55); 


Furthermore, Luhtala further discloses wherein the cushioning element is coupled to the interior surface of the flexible shell such that the cushioning element is aligned with and at least partially overlaps the protective element (fig.14B);
wherein the protective region covers less than the entirety of the exterior surface (fig.12 shown the element 50 is cover only the left portion of the headwear which less the areas 2 and 3 of fig.12), such that a separate, second portion of the exterior surface  remains unprotected.
Regarding claims 18-19, Luhtala discloses the protective cap of claim 17, further comprising an intermediate cushioning element (intermediate layer, fig.14B) situated between the interior layer and the exterior layer; wherein the cushioning element overlaps the protective element (fig.14B below).
Regarding 20, Luhtala discloses that layer 25 can be made more than one layer (col.5, lines 19-21); but does not disclose wherein the cushioning element comprises a first material having a first density and a second material having a second density.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the layer 25 to have at .


    PNG
    media_image2.png
    384
    573
    media_image2.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new grounds rejection as discuss above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495.  The examiner can normally be reached on 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Timothy K Trieu/Primary Examiner, Art Unit 3732